DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 16/580,484 filed on 9/24/2019. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 (line 3) recites the limitation deviate from a scheduled trip. This limitation in the claim is unclear since it can be interpreted in two different ways: a) as written, any deviation from a scheduled trip, even a delay of a few seconds or a detour of a few feet, would be interpreted as enough for a participant to not accept a delivery route under the pre-registered agreement; or b) a change in a scheduled trip is considered a deviation only if it consists of changes beyond a threshold amount (of time/distance) from their scheduled trip.  Interpretation b) seems to be the intended meaning of the claim language, as supported by paragraph [0038] in Applicant’s deviate from a scheduled trip will be interpreted as deviate, beyond a time or distance threshold, from a scheduled trip.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system for performing: the method of determining a location of an item and its destination, construct a route for delivering the item to the destination, and obtaining acceptance of the determined delivery route. Therefore, claim 1 is directed to one of the four statutory categories of invention: a machine.
The limitations ... determine a first waypoint based on a location of the property item and a second waypoint based on a pickup location for the passenger, ... construct a delivery route between the first waypoint and the second waypoint, wherein the delivery route is constructed having at least one segment that corresponds with at least a portion of at least one selected trip from the trips to be carried out in the transportation environment, and ... obtain confirmation of acceptance of the delivery route from at least one participant of the at least one selected trip, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of determining a location of an item and its destination (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), construct a route for delivering the item to the destination (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A property delivery system [0023], a route database [0023], a server [0023], one or more processors [0023], a memory [0023], a waypoint module [0023], a routing module [0023], and a route confirmation module [0023] are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a property delivery system, a route database, a server, comprising one or more processors; and a memory communicably coupled to the one or more processors, a waypoint module, a routing module, and a route confirmation module of a generic computer system do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of determining a location of an item and its destination, construct a route for delivering the item to the destination, and obtaining acceptance of the determined delivery route. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-9 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-9 when analyzed individually, and in combination, are 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of determining a location of an item and its destination, construct a route for delivering the item to the destination, and obtaining acceptance of the determined delivery route. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 10 recites a system for performing: the method of determining a location of an item and its destination, constructing a route for delivering the item to the destination, obtaining acceptance of the determined delivery route, and obtaining confirmation that the item was delivered. Therefore, claim 10 is directed to one of the four statutory categories of invention: a method.
The limitations a method of delivering a property item left in a transportation environment to a passenger of the transportation environment, comprising: determining a first waypoint based on a location of the property item; determining a second waypoint based on a pickup location identified by the passenger; constructing a delivery route between the first waypoint and the second waypoint, the delivery route having at least one segment that corresponds with at least a portion of at least one selected trip from a plurality of trips to be carried out in the transportation environment; obtaining confirmation of acceptance of the delivery route from at least one participant of the at least one selected trip; and obtaining confirmation of delivery of the property item by the at least one participant and/or the passenger in accordance with the delivery route, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of determining a location of an item and its destination (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), construct a route for delivering the item to the destination (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), obtaining acceptance of the determined delivery route (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and obtaining confirmation that the item was delivered (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes the aforementioned abstract idea “generally linked” to a field of use (specifically, shipping/transportation. Accordingly, there are no additional elements that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes the concept of determining a location of an item and its destination, constructing a route for delivering the item to the destination, and obtaining acceptance of the determined 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Daub (U.S. Pub. No. 2018/0227393).
Regarding the following claim 1 limitations, Wolter, as shown, discloses the following limitations:
A property delivery system ... comprising: a route database storing records of trips to be carried out in the transportation environment; a server, comprising one or more processors; and a memory communicably coupled to the one or more processors and storing; [See [Col. 9, Lines 13-34]; [Col. 23, Lines 3-21]; (Fig. 8); (Fig. 1, elements 102, 154); Wolter teaches a system 100 (i.e. a property delivery system) comprising a service computing device 102 which maintains servers and databases storing public transportation information (i.e. a route database storing records of trips to be carried out in the transportation environment), and comprises one or more processors 802 in communication with a computer readable media 804 (i.e. a memory).]
... a waypoint module including instructions that when executed by the one or more processors cause the one or more processors to determine a first waypoint based on a location of the property item and a second waypoint based on a pickup location for the passenger; [See [Col. a first waypoint based on a location of the property item) and a delivery location 120 (i.e. a second waypoint based on a pickup location for the passenger).]
... a routing module including instructions that when executed by the one or more processors cause the one or more processors to construct a delivery route between the first waypoint and the second waypoint; [See [Col. 15, Lines 26-34]; Wolter teaches a delivery module 144 determining a delivery route from a pickup location 116 to a delivery location 120.]
... wherein the delivery route is constructed having at least one segment that corresponds with at least a portion of at least one selected trip from the trips to be carried out in the transportation environment; [See [Col. 15, Lines 26-34]; Wolter teaches a delivery module determining a delivery route that includes one or more public transport vehicle routes (i.e. at least a portion of at least one selected trip from the trips to be carried out in the transportation environment).]
... and a route confirmation module including instructions that when executed by the one or more processors cause the one or more processors to obtain confirmation of acceptance of the delivery route from at least one participant of the at least one selected trip. [See [Col. 5, Lines 38-52]; [Col. 15, Lines 45-49]; Wolter teaches the courier 126 being enabled by a courier application 132 to communicate to the service computing device 102 acceptance of an assigned container transport job and corresponding delivery route.  Wolter further teaches the courier 126 may be a rider of a public transport vehicle (i.e. a participant).]
Wolter does not, however Daub does, teach the following limitations:
... for returning a property item left in a transportation environment to a passenger of the transportation environment... [See [0062]; [0037]; Daub teaches a lost item left in a taxi returned to the owner by a taxi driver employed by the same taxi company].

Regarding the following claim 2 limitations, Wolter and Daub, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein when the delivery route includes a first segment and a second segment, each corresponding respectively to a first trip and a second trip to be carried out in the transportation environment; [See [Col. 15, Lines 26-34]; [Col. 16, Lines 13-19]; Wolter teaches a delivery route including one or more public transport vehicle routes (i.e. a first segment and a second segment, each corresponding respectively to a first trip and a second trip to be carried out in the transportation environment) for transporting a container.]
... the route confirmation module further includes instructions to obtain confirmation of a handoff of the property item between a first participant traveling in the first trip and a second participant traveling in the second trip. [See [Col. 5, Lines 44-52]; [Col. 15, Lines 45-49]; Wolter teaches couriers including riders of public transport vehicles (i.e. participants), and receiving communication from a courier application 132 indicating completion of a transport job when a handoff of a container has been made between couriers.]
Regarding the following claim 3 limitations, Wolter and Daub, as shown above, disclose all claim 1 and 2 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 2, wherein the route confirmation module further includes instructions to transmit an update notification to the passenger upon completion of the handoff. [See [Col. 7, Lines 12-17]; [Col. 16, Lines 40-49]; Wolter teaches a courier application 132 sending container/location information to a delivery module 144, including when a courier takes possession of a container (i.e. upon completion of the handoff). The delivery module 144, in turn, provides this container/location information to the recipient (i.e. the passenger).]
Regarding the following claim 4 limitations, Wolter and Daub, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the waypoint module further includes instructions to determine the second waypoint by sending a notification to the passenger to request a designation for the second waypoint. [See [Col. 8, Line 67 – Col. 9, Line 12]; Wolter teaches a recipient application 138 providing a GUI (graphical user interface) (i.e. sending a notification) to the recipient (i.e. to the passenger) which they may use to manually enter an address to be used as the delivery location (i.e. to request a designation for the second waypoint).]
Regarding the following claim 6 limitations, Wolter and Daub, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the transportation environment is one or more of a rideshare network, a taxi network, and a bus network. [See [Col. 3, Lines 20-23]; [Col. 9, Lines 21-34]; (Fig. 1, element 156); Wolter teaches using a public transportation network comprising busses (i.e. a bus network) in order to fulfill delivery requests.]
Regarding the following claim 7 limitations, Wolter and Daub, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the at least one participant is a different passenger in the transportation environment. [See [Col. 12, Lines 18-27]; Wolter teaches that at least one participant) can be riders of a public transport vehicle (i.e. a different passenger in the transportation environment).]
Regarding the following claim 8 limitations, Wolter and Daub, as shown above, disclose all claim 1 limitations. Further, Wolter, as shown, discloses the following limitations:
The property delivery system of claim 1, wherein the route confirmation module further includes instructions to obtain confirmation of delivery of the property item by the at least one participant and/or the passenger in accordance with the delivery route. [See [Col. 3, Lines 39-46]; [Col. 11, Lines 14-18]; Wolter teaches receiving confirmation of the presence of a recipient via a recipient device 136 upon delivery of a container, and unlocking the container based on this.]
Regarding the following claim 10 limitations, Wolter, as shown, discloses the following limitations:
A method of delivering a property item ... comprising: determining a first waypoint based on a location of the property item; determining a second waypoint based on a pickup location identified by the passenger; [See [Col. 4, Lines 11-18]; [Col. 8, Line 67 – Col. 9, Line 12]; Wolter teaches determining a pickup location 116 (i.e. a first waypoint based on a location of the property item) and a delivery location 120 identified by the recipient (i.e. a second waypoint based on a pickup location identified by the passenger).]
... constructing a delivery route between the first waypoint and the second waypoint; [See [Col. 15, Lines 26-34]; Wolter teaches a delivery module 144 determining a delivery route from a pickup location 116 to a delivery location 120.]
... the delivery route having at least one segment that corresponds with at least a portion of at least one selected trip from a plurality of trips to be carried out in the transportation environment; [See [Col. 15, Lines 26-34]; Wolter teaches a delivery module determining a delivery route that includes one or more public transport vehicle routes (i.e. at least a portion of at least one selected trip from a plurality of trips to be carried out in the transportation environment
... obtaining confirmation of acceptance of the delivery route from at least one participant of the at least one selected trip; [See [Col. 5, Lines 38-52]; [Col. 15, Lines 45-49]; Wolter teaches the courier 126 being enabled by a courier application 132 to communicate to the service computing device 102 acceptance of an assigned container transport job and corresponding delivery route.  Wolter further teaches the courier 126 may be a rider of a public transport vehicle (i.e. a participant).]
... and obtaining confirmation of delivery of the property item by the at least one participant and/or the passenger in accordance with the delivery route. [See [Col. 3, Lines 39-46]; [Col. 11, Lines 14-18]; Wolter teaches receiving confirmation of the presence of a recipient via a recipient device 136 upon delivery of a container, and unlocking the container based on this.]
Wolter does not, however Daub does, teach the following limitations:
... left in a transportation environment to a passenger of the transportation environment... [See [0062]; [0037]; Daub teaches a lost item left in a taxi returned to the owner by a taxi driver employed by the same taxi company].
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter with the lost item return concept of Daub.  Wolter teaches broadly delivering items from one place to another using public transit, but does not specifically teach delivering items lost by passengers of public transit to their rightful owners.  By adopting this concept, Wolter could improve customer satisfaction of the riders of the public transit system, as well as broadening their customer base and therefore making more money.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Daub (U.S. Pub. No. 2018/0227393) and in further view of Rademaker (U.S. Pub. No. 2012/0173448).
Regarding the following claim 5 limitations, Wolter and Daub disclose all claim 1 limitations. Wolter and Daub do not, however Rademaker does, disclose the following limitations:
The property delivery system of claim 4, wherein the notification further provides the passenger an option to select an expedited delivery, and wherein the routing module further includes instructions to transmit a request to participants of the trips to be carried out in the transportation environment providing an incentive to complete a single trip from the first waypoint to the second waypoint when the passenger selects the expedited delivery. [See [0071-0073]; (Fig. 7); Rademaker teaches presenting a client (i.e. a passenger), via a client device, with boost options (i.e. options to select an expedited delivery). If a boost option is selected, Rademaker teaches requesting taxi driver custodians (i.e. transmit a request to participants of the trips to be carried out in the transportation environment) to deliver -a package directly from the package location (i.e. the first waypoint) to the client location (i.e. the second waypoint) without any intermediary handoffs. Rademaker further teaches providing a taxi driver (i.e. a participant) monetary compensation for their expedited, direct delivery (i.e. providing an incentive to complete a single trip from the first waypoint to the second waypoint).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter with the expedited delivery options of Rademaker. By implementing expedited delivery options, Wolter could improve customer satisfaction by giving customers the option to get their deliveries faster if they so desire.  This combination would also increase the customer base of Rademaker by not turning away customers that need deliveries completed in a hurry. Further, charging a fee for 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Daub (U.S. Pub. No. 2018/0227393) and in further view of Ellison (U.S. Pub. No. 2016/0071056).
Regarding the following claim 9 limitations, Wolter and Daub disclose all claim 1 limitations. Wolter and Daub do not, however Rademaker does, disclose the following limitations:
The property delivery system of claim 1, wherein the at least one participant is pre- registered under an agreement to confirm acceptance of delivery routes that do not require the at least one participant to deviate, beyond a time or distance threshold, from a scheduled trip. [See [0084]; [0088]; Ellison teaches carriers and their associated delivery vehicles being assigned delivery routes with no option for them to accept or deny the routes before assignment (i.e. at least one participant is pre-registered under an agreement to confirm acceptance of delivery routes). Ellison further teaches that an assigned delivery route (i.e. a scheduled trip) can be replaced with a different delivery route based on route/location border limits of the initial assigned delivery route (i.e. delivery routes that do not require the at least one participant to deviate, beyond a time or distance threshold, from a scheduled trip).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the public transportation delivery system of Wolter with the new delivery route assignment function of Ellison. By implementing the aforementioned function of Ellison, the routing system of Wolter could make dynamic adjustments to routes and thereby make deliveries more efficiently, saving time and money. For example, a bus rider carrying a package for delivery to a destination, and operating within the system of Wolter modified by 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ohtani (U.S. Pub. No. 2020/0051021) teaches dynamically assigning delivery routes and handoffs within a delivery system environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./
Examiner, Art Unit 3628
/GEORGE CHEN/              Primary Examiner, Art Unit 3628